Citation Nr: 0322332	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical myositis, 
as secondary to the service connected residuals of right knee 
patellar fracture.

2. Entitlement to service connection for thoracic myositis, 
as secondary to the service connected residuals of right knee 
patellar fracture.

3. Entitlement to service connection for lumbar myositis, as 
secondary to the service connected residuals of right knee 
patellar fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1953. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claims of 
entitlement to service connection for cervical myositis, 
thoracic myositis, and lumbar myositis, with all disorders 
claimed as secondary to service-connected residuals of right 
knee patellar fracture.  The veteran appealed, and in 
November 2001, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The veteran's cervical myositis was not caused or 
aggravated by his service, or by a service-connected 
disability.

2.  The veteran's thoracic myositis was not caused or 
aggravated by his service, or by a service-connected 
disability.

3.  The veteran's lumbar myositis was not caused or 
aggravated by his service, or by a service-connected 
disability.




CONCLUSIONS OF LAW

1.  Cervical myositis was not incurred in or aggravated by 
the veteran's active military service nor was it proximately 
due to or the result of a service-connected condition.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995). 

2.  Thoracic myositis was not incurred in or aggravated by 
the veteran's active military service nor was it proximately 
due to or the result of a service-connected condition.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995). 

3.  Lumbar myositis was not incurred in or aggravated by the 
veteran's active military service nor was it proximately due 
to or the result of a service-connected condition.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was 


implemented with the adoption of new regulations.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002); see 
also Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 
2003).  However, the regulations add nothing of substance to 
the new legislation and the Board's consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this case, even assuming the applicability of the VCAA, 
and even though the RO did not have the benefit of the 
explicit provisions of the VCAA at the time of the decision 
on appeal, VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the September 2000 rating decision, and the 
statement of the case (SOC), that the criteria for service 
connection for thoracic myositis, cervical myositis, and 
lumbar myositis had not been met, to include as secondary to 
a service-connected condition.  See also, supplemental 
statements of the case (SSOC's) dated in June 2001 and 
October 2002.  Those are the key issues in this case, and the 
SOC and SSOC's informed the appellant of the evidence needed 
to substantiate his claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Based on the foregoing, the Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate his claims 
and that VA has complied with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A (West 2002).  In this case, the RO has requested and 
obtained service medical records from the National Personnel 
Records Center, as well as VA and non-VA medical records.  In 
addition, the appellant has been afforded a VA examination 
involving the claimed disabilities, and an etiological 
opinion has been obtained.  In a letter, dated in January 
2002, the veteran was advised of the provisions of the VCAA, 
and the RO requested that he identify all health care 
providers who may have relevant treatment records.  He was 
notified that, provided certain criteria were met, VA would 
assist him in obtaining medical and employment records or 
records from other Federal Agencies, but that it was 
ultimately his responsibility to ensure that these records 
were obtained.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 (c) (1-3) 
(2002).  In a letter, received that same month, the veteran 
stated that he had no more evidence to submit.  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of the respective duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based 
on the foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


II. Service Connection

A review of the veteran's written testimony shows that he 
asserts that he has thoracic myositis, cervical myositis, and 
lumbar myositis secondary to his service-connected residuals 
of patellar fracture, right knee .  

The Board notes that the veteran's service medical records 
are silent as to complaints, treatment or a diagnosis 
involving the thoracic, cervical, or lumbar 


spine.  In January 1952, the veteran had an abscess removed 
from his lumbar spine.  His separation examination report, 
dated in November 1953, shows that his spine was clinically 
evaluated as normal.

In March 1997, the RO granted service connection for 
residuals of patellar fracture, right knee, and assigned a 10 
percent rating for this disability.  Service connection is 
not currently in effect for any other disabilities.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The postservice medical evidence includes VA outpatient 
treatment and examination reports, dated between 1990 and 
2002 and reports from private health care providers, dated 
between 1981 and 1996, to include reports from Juan Rodriguez 
Colon, M.D., dated between 1981 and 1995.  Overall, this 
evidence shows that the veteran has received ongoing 
treatment for right knee symptoms, and occasional treatment 
for right heel symptoms.  A VA neurological examination 
report, dated in October 1996, notes that the veteran had a 
one-year history of Parkinson's Disease, and that he had 
constant tremor of the right upper extremity, and gait 
problems, for which he needed a cane to walk.  A report from 
Roberto Alvarez Swiha, M.D., dated in June 1998, indicates 
that the veteran received an evaluation in April 1998, and 
that he had cervical myositis, thoracic myositis, and lumbar 
myositis.  



The Board finds that service connection for cervical 
myositis, thoracic myositis, and lumbar myositis is not 
warranted.  The Board initially notes that the preponderance 
of the evidence is against a finding that there is a nexus 
between any current cervical myositis, thoracic myositis, and 
lumbar myositis and the veteran's service.  The veteran's 
service records do not show complaints, treatment or a 
diagnosis involving cervical myositis, thoracic myositis or 
lumbar myositis.  The first evidence of cervical myositis, 
thoracic myositis or lumbar myositis is dated in June 1998.  
This report comes approximately 39 years after separation 
from service.  This lengthy period without treatment weighs 
heavily against the claims on a direct basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is 
no competent evidence of a nexus between cervical myositis, 
thoracic myositis, and lumbar myositis and the veteran's 
service.  The Board therefore finds that cervical myositis, 
thoracic myositis, and lumbar myositis are not shown during 
service.  See 38 C.F.R. § 3.303.

However, the veteran's primary argument is that he has 
cervical myositis, thoracic myositis, and lumbar myositis 
that were caused or aggravated by his service-connected 
residuals of patellar fracture, right knee.  See 38 C.F.R. § 
3.310.

The Board has determined that the secondary service 
connection claims must be denied.  The claims file includes a 
VA spine examination report, dated in April 2002, which shows 
that the diagnoses were cervical myositis, thoracic myositis, 
and lumbar myositis.  On examination, the veteran was noted 
to have cogwheel rigidity and "a slow-guarded gait with 
short steps as seen in chronic Parkinson's disease."  In 
this report, the examiner concluded, "It is my opinion that 
it is not as likely as not that his current manifested 
lumbar, thoracic and cervical miositis [sic] were proximally 
due or the result of, or chronically worsened by, his SC 
(service-connected) right knee disability."  The examiner 
explained that the right knee, and the cervical, thoracic and 
lumbar spine, are different anatomical areas supplied by 
different nerves and with different bony structures.  The 
examiner further noted that the veteran's March 2001 VA 
examination report for the right knee showed that there was 
no instability, edema, painful motion, tenderness, redness or 
heat.  

The Board finds that this opinion is highly probative 
evidence which indicates that the veteran's cervical 
myositis, thoracic myositis and lumbar myositis were not 
caused or aggravated by his service-connected residuals of 
patellar fracture, right knee.  This report appears to have 
been based on a review of the claims file, and it is 
accompanied by a rationalized explanation.  In reaching this 
decision, the Board has considered the June 1998 opinion of 
Dr. Swiha, who related the veteran's "chronic back problem" 
to an abnormal gait due to his right knee disorder.  However, 
Dr. Swiha's opinion is accompanied by only a cursory 
explanation, and is without citation to any clinical 
findings, to include a discussion of the effect of the 
veteran's Parkinson's disease on his gait.  Furthermore, 
since this report was issued in June 1998, it is not based 
upon the most recent medical evidence, to include the 
veteran's March 2001 VA examination report (which contained 
detailed findings for the right knee).  The Board therefore 
finds that the probative value of this evidence is outweighed 
by the contrary evidence of record, and that service 
connection for cervical myositis, thoracic myositis and 
lumbar myositis is not warranted.

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has cervical 
myositis, thoracic myositis, and lumbar myositis that should 
be service connected.  His statements are not competent 
evidence of a nexus between the claimed conditions and his 
service, or a service-connected condition.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims must be denied.




ORDER

Service connection for cervical myositis is denied.  

Service connection for thoracic myositis is denied.  

Service connection for lumbar myositis is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

